Case: 2:21-cv-01922-MHW-EPD Doc #: 54 Filed: 07/08/21 Page: 1 of 1 PAGEID #: 989

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

American Freight, LLC, ef al.,

Plaintiffs, Case No. 2:21-cv-1922
Vv. Judge Michael H. Watson
Surplus Freight, LLC, et ai., Magistrate Judge Deavers
Defendants.
ORDER

The parties jointly moved for dismissal of this case with prejudice pursuant
to Federal Rule of Civil Procedure 41{a\(2). ECF No. 53. The parties also
requested that the Court retain jurisdiction over the case to enforce the terms of
the parties’ July 2, 2021 settlement agreement. The parties’ motion is
GRANTED. The case is dismissed with prejudice, and the Court retains
jurisdiction to enforce the parties’ settlement agreement. The Clerk is

DIRECTED io close the case.

IT IS SO ORDERED. hhudl WL,
MICHAEL H. WATSON, JUDGE

UNITED STATES DISTRICT COURT

 
